STANDARD FORM COMMERCIAL LEASE







1.

PARTIES

LESSOR, which expression shall include Kuboo, Inc., and its successors and
assigns where the context so admits, does hereby lease to

 

 

2.

PREMISES

(fill in and include, if applicable, suite number, floor number, and square
feet)

LESSEE, which expression shall include Northsight Capital, Inc., a Nevada
Corporation with an address of 7740 Est Evans Rd., Scottsdale, AZ 85260, its
successors and assigns, where the context so admits, and the LESSEE hereby
leases the following described premises: the premises located 7740 Est Evans
Rd., Scottsdale, AZ 85260, comprised of approximately 6,10 0square feet, as
depicted on Schedule A hereto, together with the right to use in common, with
others entitled thereto, the hallways, stairways, and elevators, necessary for
access to said leased premises, and lavatories nearest thereto. The Lessee has
occupied a portion of the premises since March, 2014. Through June 30, 2014, the
Lessee was occupying approximately 1,150 square feet of the premises on a
month-to-month basis for $3,500 per month. Effective July 1, 2014, the Lessee
began renting approximately 3,235 square feet of space for monthly rent of
$4,500. Since around April 1, 2015, the Lessee has been occupying approximately
6,100 square feet on a month to month basis.

 

 

3.

TERM

The term of this lease shall be month to month commencing on

the date hereof and either party may terminate this lease upon sixty-day’s
written notice to the other party.




 

 

4.

RENT

The LESSEE shall pay to the LESSOR fixed rent at the rate of $138,000 per year,
payable in advance in monthly installments of $11,500, subject to proration in
the case of any partial calendar month. All rent shall be payable without offset
or deduction.

 

 

5.

SECURITY

DEPOSIT

There shall be no security deposit.

 

 

6.

RENT

ADJUSTMENT




A.

TAX

ESCALATION

(fill in or delete)

If in any tax year commencing with the fiscal year 2015, the real estate taxes
on the land and buildings, of which the leased premises are a part, are in
excess of the amount of the real estate taxes thereon for the fiscal year 2014
(hereinafter called the "Base Year"), LESSEE will pay to LESSOR, as additional
rent hereunder, when and as designated by notice in writing by LESSOR, 50%
(fifty percent) of such excess that may occur in each year of the term of this
lease or any extension or renewal thereof and proportionately for any part of a
fiscal year. If the LESSOR obtains an abatement of any such excess real estate
tax, a proportionate share of such abatement, less the reasonable fees and costs
incurred in obtaining the same, if any, shall be refunded to the LESSEE.

 

 

B.

OPERATING

COST

ESCALATION

(fill in or delete)

The LESSEE shall pay to the LESSOR as additional rent hereunder when and as
designated by notice in writing by LESSOR,

50% (fifty percent) of any increase in operating expenses over those incurred
during the calendar year 2015. Operating expenses are defined for the purposes
of this agreement as all costs and expenses incurred by the LESSOR during any
calendar year in connection with the operation and maintenance of the land and
buildings of which the leased premises are a part, including without limitation
insurance premiums, license fees, janitorial service, landscaping and snow
removal, employee compensation and fringe benefits, equipment and materials,
utility costs, repairs, maintenance and any capital expenditure (reasonably
amortized with interest) incurred in order to reduce other operating expenses or
comply with any governmental requirement. This increase shall be prorated should
this lease be in effect with respect to only a portion of any calendar year.





--------------------------------------------------------------------------------




 

 

C.

CONSUMER

PRICE

ESCALATION

(fill in or delete)

(1) LESSEE agrees that in the event the "Consumer Price Index for Urban Wage
Earners and Clerical Workers, U.S. City Average, All Items (1982-84=100)"
(hereinafter referred to as the "Price Index") published by the Bureau of Labor
Statistics of the United States Department of Labor, or any comparable successor
or substitute index designated by the LESSOR appropriately adjusted, reflects an
increase in the cost of living over and above the cost of living as reflected by
the Price Index for the month of December, 2014 (hereinafter called the "Base
Price Index"), the fixed rent shall be adjusted in accordance with sub-paragraph
(2) of this Article.

 

(2) Commencing as of June, 2016 (and each June thereafter), there shall be an
adjustment (hereinafter referred to as "Adjustment") in the fixed rent
calculated by multiplying the fixed rent set forth in Article 4 by a fraction,
the numerator of which shall be the Price Index for the month of June of the
subject year and the denominator of which (for each such fraction) shall be the
Base Price Index, PROVIDED, HOWEVER, no Adjustment shall reduce the fixed rent
as previously payable in accordance with this Article or Article 4.

 

(3) In the event the Price Index ceases to use the 1982-84 average of 100 as the
basis of calculation, or if a substantial change is made in the terms or number
of items contained in the Price Index, then the Price Index shall be adjusted to
the figure that would have been arrived at had the manner of computing the Price
Index in effect at the date of this lease not been changed.

 

 

7.

UTILITIES




The LESSOR agrees to provide all utility services (including high speed
internet) and to furnish reasonably hot and cold water and reasonable heat and
air conditioning  to the leased premises, the hallways, stairways, elevators,
and lavatories during normal business hours on regular business days of the
heating and air conditioning seasons of each year, to furnish elevator service
and to light passageways and stairways during business hours, and to furnish
such cleaning service as is customary in similar buildings in said city or town,
all subject to interruption due to any accident, to the making of repairs,
alterations, or improvements, to labor difficulties, to trouble in obtaining
fuel, electricity, service, or supplies from the sources from which they are
usually obtained for said building, or to any cause beyond the LESSOR's control.




LESSOR shall have no obligation to provide utilities or equipment other than the
utilities and equipment within the premises as of the commencement date of this
lease. In the event LESSEE requires additional utilities or equipment, the
installation and maintenance thereof shall be the LESSEE's sole obligation,
provided that such installation shall be subject to the written consent of the
LESSOR.

 

 

8.

USE OF LEASES

PREMISES

(fill in)

The LESSEE shall use the leased premises only for the purpose of operating an
online business directory.

 

 

9.

COMPLIANCE

WITH LAWS

The LESSEE acknowledges that no trade or occupation shall be conducted in the
leased premises or use made thereof which will be unlawful, improper, noisy or
offensive, or contrary to any law or any municipal by-law or ordinance in force
in the city or town in which the premises are situated. Without limiting the
generality of the foregoing (a) the LESSEE shall not bring or permit to be
brought or kept in or on the leased premises or elsewhere on the LESSOR's
property any hazardous, toxic, inflammable, combustible or explosive fluid,
material, chemical or substance, including without limitation any item defined
as hazardous pursuant to applicable federal and state environmental laws; and
(b) the LESSEE shall be responsible for compliance with requirements imposed by
the Americans with Disabilities Act relative to the layout of the leased
premises and any work performed by the LESSEE therein.





-2-




--------------------------------------------------------------------------------




 

 

10.

FIRE INSURANCE

The LESSEE shall not permit any use of the leased premises which will make
voidable any insurance on the property of which the leased premises are a part,
or on the contents of said property or which shall be contrary to any law or
regulation from time to time applicable to the leased premises. The LESSEE shall
on demand reimburse the LESSOR, and all other tenants, all extra insurance
premiums caused by the LESSEE's use of the premises.

 

 

11.

MAINTENANCE




A.

LESSEE’S

OBLIGATIONS

The LESSEE agrees to maintain the leased premises in good condition, damage by
fire and other casualty only excepted, and whenever necessary, to replace plate
glass and other glass therein, acknowledging that the leased premises are now in
good order and the glass whole. The LESSEE shall not permit the leased premises
to be overloaded, damaged, stripped, or defaced, nor suffer any waste. LESSEE
shall obtain written consent of LESSOR before erecting any sign on the premises.

 

 

B.

LESSOR’S

OBLIGATIONS

The LESSOR agrees to maintain the structure of the building of which the leased
premises are a part in the same condition as it is at the commencement of the
term or as it may be put in during the term of this lease, reasonable wear and
tear, damage by fire and other casualty only excepted, unless such maintenance
is required because of the LESSEE or those for whose conduct the LESSEE is
legally responsible.

 

 

12.

ALTERATIONS -

ADDITIONS

The LESSEE shall not make structural alterations or additions to the leased
premises, but may make non-structural alterations provided the LESSOR consents
thereto in writing, which consent shall not be unreasonably withheld or delayed.
All such allowed alterations shall be at LESSEE's expense and shall be in
quality at least equal to the present construction. LESSEE shall not permit any
mechanics' liens, or similar liens, to remain upon the leased premises for labor
and material furnished to LESSEE or claimed to have been furnished to LESSEE in
connection with work of any character performed or claimed to have been
performed at the direction of LESSEE and shall cause any such lien to be
released of record forthwith without cost to LESSOR.

Any alterations or improvements made by the LESSEE shall become the property of
the LESSOR at the termination of occupancy as provided herein.

 

 

13.

ASSIGNMENT –

SUBLEASING

The LESSEE shall not assign or sublet the whole or any part of the leased
premises without LESSOR's prior written consent. Notwithstanding such consent,
LESSEE shall remain liable to LESSOR for the payment of all rent and for the
full performance of the covenants and conditions of this lease.

 

 

14.

SUBORDINATION

This lease shall be subject and subordinate to any and all mortgages, deeds of
trust and other instruments in the nature of a mortgage, now or at any time
hereafter, a lien or liens on the property of which the leased premises are a
part and the LESSEE shall, when requested, promptly execute and deliver such
written instruments as shall be necessary to show the subordination of this
lease to said mortgages, deeds of trust or other such instruments in the nature
of a mortgage, deeds of trust or other such instruments in the nature of a
mortgage.

 

 

15.

LESSOR’S

ACCESS

The LESSOR or agents of the LESSOR may, at reasonable times, enter to view the
leased premises and may remove placards and signs not approved and affixed as
herein provided, and make repairs and alterations as LESSOR should elect to do
and may show the leased premises to others, and at any time within three (3)
months before the expiration of the term, may affix to any suitable part of the
leased premises a notice for letting or selling the leased premises or property
of which the leased premises are a part and keep the same so affixed without
hindrance or molestation.





-3-




--------------------------------------------------------------------------------




 

 

16.

INDEMNIFICATION

AND LIABILITY

The LESSEE shall save the LESSOR harmless from all loss and damage occasioned by
anything occurring on the leased premises unless caused by the negligence or
misconduct of the LESSOR, and from all loss damage wherever occurring occasioned
by any omission, fault, neglect or other misconduct of the LESSEE.

.

 

 

17.

LESSEE’S

LIABILITY

INSURANCE

(fill in)

The LESSEE shall maintain with respect to the leased premises and the property
of which the leased premises are a part comprehensive public liability insurance
in the amount of at least $1,000,000 with property damage insurance in limits of
$1,000,000 in responsible companies qualified to do business in Arizona and in
good standing therein insuring the LESSOR as well as LESSEE against injury to
persons or damage to property as provided. The LESSEE shall deposit with the
LESSOR certificates for such insurance at or prior to the commencement of the
term, and thereafter within thirty (30) days prior to the expiration of any such
policies. All such insurance certificates shall provide that such policies shall
not be cancelled without at least ten (10) days prior written notice to each
assured named therein.

 

 

18.

FIRE,

CASUALTY –

EMINENT

DOMAIN

Should a substantial portion of the leased premises, or of the property of which
they are a part, be substantially damaged by fire or other casualty, or be taken
by eminent domain, the LESSOR may elect to terminate this lease. When such fire,
casualty, or taking renders the leased premises substantially unsuitable for
their intended use, a just and proportionate abatement of rent shall be made,
and the LESSEE may elect to terminate this lease if:

(a)

The LESSOR fails to give written notice within thirty (30) days of intention to
restore leased premises, or

(b)

The LESSOR fails to restore the leased premises to a condition substantially
suitable for their intended use within ninety (90) days of said fire, casualty
or taking.




The LESSOR reserves, and the LESSEE grants to the LESSOR, all rights which the
LESSEE may have for damages or injury to the leased premises for any taking by
eminent domain, except for damage to the LESSEE's fixtures, property, or
equipment.





-4-




--------------------------------------------------------------------------------




 

 

19.

DEFAULT

AND

BANKRUPTCY

In the event that:




(a)

The LESSEE shall default in the payment of any installment of rent or other sum
herein specified and such default shall continue for ten (10) days after written
notice thereof; or

(b)

The LESSEE shall default in the observance or performance of any other of the
LESSEE's covenants, agreements, or obligations hereunder and such default shall
not be corrected within thirty (30) days after written notice thereof; or

(c)

The LESSEE shall be declared bankrupt or insolvent according to law, or, if any
assignment shall be made of LESSEE's property for the benefit of creditors,




then the LESSOR shall have the right thereafter, while such default continues,
to re-enter and take complete possession of the leased premises, to declare the
term of this lease ended, and remove the LESSEE's effects, without prejudice to
any remedies which might be otherwise used for arrears of rent or other default.
The LESSEE shall indemnify the LESSOR against all loss of rent and other
payments which the LESSOR may incur by reason of such termination during the
residue of the term. If the LESSEE shall default, after reasonable notice
thereof, in the observance or performance of any conditions or covenants on
LESSEE's part to be observed or performed under or by virtue of any of the
provisions in any article of this lease, the LESSOR, without being under any
obligation to do so and without thereby waiving such default, may remedy such
default for the account and at the expense of the LESSEE. If the LESSOR makes
any expenditures or incurs any obligations for the payment of money in
connection therewith, including but not limited to, reasonable attorney's fees
in instituting, prosecuting or defending any action or proceeding, such sums
paid or obligations insured, with interest at the rate of   percent per annum
and costs, shall be paid to the LESSOR by the LESSEE as additional rent.

 

 

20.

NOTICE

Any notice from the LESSOR to the LESSEE relating to the leased premises or to
the occupancy thereof, shall be deemed duly served, if left at the leased
premises addressed to the LESSEE, or if mailed to the leased premises,
registered or certified mail, return receipt requested, postage prepaid,
addressed to the LESSEE. Any notice from the LESSEE to the LESSOR relating to
the leased premises or to the occupancy thereof, shall be deemed duly served, if
mailed to the LESSOR by registered or certified mail, return receipt requested,
postage prepaid, addressed to the LESSOR at such address as the LESSOR may from
time to time advise in writing. All rent notices shall be paid and sent to the
LESSOR at 7740 East Evans Rd., Scottsdale AZ 85260.

 

 

21.

SURRENDER

The LESSEE shall at the expiration or other termination of this lease remove all
LESSEE's goods and effects from the leased premises, (including, without hereby
limiting the generality of the foregoing, all signs and lettering affixed or
painted by the LESSEE, either inside or outside the leased premises). LESSEE
shall deliver to the LESSOR the leased premises and all keys, locks thereto, and
other fixtures connected therewith and all alterations and additions made to or
upon the leased premises, in good condition, damage by fire or other casualty
only excepted. In the event of the LESSEE's failure to remove any of LESSEE's
property from the premises, LESSOR is hereby authorized, without liability to
LESSEE for loss or damage thereto, and at the sole risk of LESSEE, to remove and
store any of the property at LESSEE's expense, or to retain same under LESSOR's
control or to sell at public or private sale, without notice any or all of the
property not so removed and to apply the net proceeds of such sale to the
payment of any sum due hereunder, or to destroy such property.

 

 

22.

BROKERAGE

Not applicable.

LESSEE

LESSOR








-5-




--------------------------------------------------------------------------------




 

 

23.

CONDITION OF

PREMISES

Except as may be otherwise expressly set forth herein, the LESSEE shall accept
the leased premises "as is" in their condition as of the commencement of the
term of this lease, and the LESSOR shall be obligated to perform no work
whatsoever in order to prepare the leased premises for occupancy by the LESSEE.

 

 

24.

FORCE

MAJEURE

In the event that the LESSOR is prevented or delayed from making any repairs or
performing any other covenant hereunder by reason of any cause reasonably beyond
the control of the LESSOR, the LESSOR shall not be liable to the LESSEE therefor
nor, except as expressly otherwise provided in case of casualty or taking, shall
the LESSEE be entitled to any abatement or reduction of rent by reason thereof,
nor shall the same give rise to a claim by the LESSEE that such failure
constitutes actual or constructive eviction from the leased premises or any part
thereof.

 

 

25.

LATE

CHARGE

If rent or any other sum payable hereunder remains outstanding for a period of
ten (10) days, the LESSEE shall pay to the LESSOR a late charge equal to one and
one-half percent (1.5%) of the amount due for each month or portion thereof
during which the arrearage continues.

 

 

26.

LIABILITY

OF OWNER

No owner of the property of which the leased premises are a part shall be liable
hereunder except for breaches of the LESSOR's obligations occurring during the
period of such ownership. The obligations of the LESSOR shall be binding upon
the LESSOR's interest in said property, but not upon other assets of the LESSOR,
and no individual partner, agent, trustee, stockholder, officer, director,
employee or beneficiary of the LESSOR shall be personally liable for performance
of the LESSOR's obligations hereunder.

 

 

 

 

 

 




IN WITNESS HEREOF, the said parties hereunto set their hands and seals this 19th
day of May, 2015.







Northsight Capital, Inc. (Lessee)

Kuboo, Inc. (Lessor)




S/John Bluher                                                             

S/John P. Venners                                                   

By: John Bluher, CEO

By: John P. Venners, CEO








-6-




--------------------------------------------------------------------------------

EXHIBIT A




PREMISES

(Right side from Evans Rd.)







 

Level 1= 2,300 Sq. Ft.

 

 

 

 

Level 2 = 1,088 Sq. Ft.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office

Office

Office

Office

 

 

Conference Room 1

Kitchen

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lounge

 

 

 

 

 

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

Office

 

 

 

Office

 

 

 

 

 

 

 

 

 

Office

 

 

 

 

 

 

Office

 

 

 

 

 

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Conference Room 2

 

 

 

 

 

 

 

 

 

 

 

506 Sq. Ft.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

Office = 230 Sq. Ft.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





-7-




--------------------------------------------------------------------------------

EXHIBIT A




PREMISES

(Left side from Evans Rd.)

(Approximately 1800 sq. feet office/conference room)

















-8-


